UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JOHN DOE #1, et al.,

         Plaintiffs,

                 v.                                            Civil Action No. 20-1558 (JDB)
 AMERICAN FEDERATION OF
 GOVERNMENT EMPLOYEES, et al.,

         Defendants.



                                             ORDER
       Upon consideration of [66] defendant Cox’s motion to dismiss plaintiffs’ complaints for

insufficient service, [70] plaintiffs’ opposition to defendant Cox’s motion to dismiss, and [75]

defendant Cox’s reply in support of his motion to dismiss, and the entire record herein, and for the

reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that [66] defendant Cox’s motion to dismiss is DENIED; and it is further

       ORDERED that by not later than November 29, 2021, plaintiffs shall amend [61] their

proof of service on Cox and submit an affidavit from a process server swearing to serving Cox

with [12] the summons and [11] the first amended complaint in accordance with Federal Rule of

Civil Procedure 4.

       SO ORDERED.


                                                                                /s/
                                                                         JOHN D. BATES
                                                                    United States District Judge


Dated: November 15, 2021